MEMORANDUM **
Rafael Augusto Guevara Alfonso, his wife and their daughter, natives and citizens of Colombia, petition for review of the Board of Immigration Appeals’ (“BIA”) order denying them motion to reconsider. We have jurisdiction under 8 U.S.C. § 1252. We review denials of motions to reconsider for abuse of discretion. Lara-Torres v. Ashcroft, 383 F.3d 968, 972 (9th Cir.2004), amended by 404 F.3d 1105 (9th Cir.2005) (order). We dismiss in part and deny in part the petition for review.
We lack jurisdiction to review petitioners’ contentions relating to the denial of them application for asylum, withholding of removal and protection under the Convention Against Torture because this petition for review is not timely as to the BIA’s October 30, 2003 order. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
Motions to reconsider must “state the reasons for the motion by specifying the errors of fact or law in the prior Board decision and shall be supported by pertinent authority.” 8 C.F.R. § 1003.2(b)(1). Petitioners’ motion to reconsider did not identify any errors of law or fact in the previous BIA decision. Therefore, the BIA did not abuse its discretion in denying the motion.
Petitioner Martha Judith Gonzalez Sanchez’s motion for an extension of time to file her supplemental brief is granted. The Clerk shall file the brief received on March 5, 2008.
On April 21, 2008, the court received a motion to withdraw as counsel of record from Paul Agu, counsel for Petitioners Rafael Augusto Guevara Alfonso and his daughter. This motion is granted. In the motion, Mr. Agu states that Petitioners informed him that they have retained new counsel, but the court has not received a Notice of Appearance from this new counsel for Guevara Alfonso or his daughter. Accordingly, the Clerk shall file the motion to withdraw, amend the docket to reflect that Guevara Alfonso and his daughter are *704proceeding pro se and that their address is 6437 Pearcrest Road, Las Vegas, Nevada, 89108. Xavier Gonzales represents Petitioner Sanchez but not Petitioners Guevara Alfonso or his daughter.
PETITION FOR REVIEW DISMISSED in part; DENIED in part.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.